DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 26 Aug 2022.

Status of the Claims
Amendments to the claims were received and entered on 1 Nov 2022.

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1–9) in the reply filed on 1 Aug 2022 is acknowledged.
Claims 10–36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 Aug 2022.

Status of the Claims
Canceled: 7 and 9
Withdrawn: 10–36
Examined herein: 1–6 and 8

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/215917 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 9 Sep 2015.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Withdrawn Rejections
All rejections of claims 7 and 9 are hereby withdrawn; the cancelation of these claims moots the rejections.
The rejection of claims 1–6 and 8 under 35 USC § 112(a) for lack of enablement is hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
This rejection is maintained from the previous Office action.  The rationale has been revised in view of Applicant's amendments.
Claim 1 does not particularly point out how "an amount(s) of one or more sequence groups in a fecal sample" is measured.  For example, assume a sample with some number of Propionibacterium organisms.  An amount of one or more Propionibacterium sequences could be measured as the absolute quantity of DNA in the sample that is from Propionibacterium.  It could be measured as the total number of reads that match a Propionibacterium genome.  It could be measured as the aggregate depth of coverage of reads mapped to a Propionibacterium genome.  It could be measured as a number of different Propionibacterium species or strains found within the samples.
Additionally, claim 1 recites "the sequence groups are selected from … a set of one or more functions selected from KEGG L2 functional groups … and KEGG L3 functional groups".  The claim does not particularly point out which sequences are encompassed by the KEGG functional groups.  KEGG functional groups themselves do not refer to any set of sequences.  Instead, they refer to generalizations of biological phenomena, some of which have no inherent link to any specific gene.  The L2 functional groups refer to generalizations of macroscopic phenomena (e.g. "infectious diseases").  The L3 functional groups refer to generalizations of cellular processes.  The genetic sequences that are associated with these functional groups change frequently, with each update of the KEGG database.  So a person of ordinary skill in the art would be unable to ascertain whether or not a given sequence falls within the claimed groups.
Additionally, claim 3 recites that "determining the amount(s) of the one or more sequence groups comprises deep sequencing bacterial DNA".  Because the sequence groups of claim 1 may not necessarily be bacterial DNA sequences (e.g. the "infectious diseases" KEGG group includes viral sequences), it is not clear whether claim 3 implicitly limits the sequences in the "sequence groups" of claim 1 to bacterial sequences.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–6 and 8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
This rejection is maintained verbatim from the previous Office action.
Claim 1 recites "providing a sample comprising microorganisms … from [an] individual human".  Regarding compliance with the written description requirement, the CAFC "[has] repeatedly stated that actual 'possession' or reduction to practice outside of the specification is not enough. Rather, as stated above, it is the specification itself that must demonstrate possession" (Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 at 1172 (CAFC 2010)).  The instant disclosure does not sufficiently describe the procedure for providing a sample.
The disclosure states that "in some embodiments, the sample is a fecal, blood, saliva, cheek swab, urine or bodily fluid from the individual human" (¶ 0013), and provides an example of taxonomic and genetic data obtained from a set of subjects (¶ 0224).  But the disclosure never states what type(s) of sample were obtained from the test subjects.  Because "the diversity of the human microbiome varies between body sites, between patients, and over time" (Ursell, et al. Journal of Allergy and Clinical Immunology 2012; Abstract), a person of ordinary skill in the art would expect that the results presented in the disclosure — the correlation between microbiome and eczema that is essential to the practice of the invention — strongly depend on the type of sample collected.  Because the inventors did not disclose what type(s) of samples were used to establish this essential correlation, the disclosure does not sufficiently provide a sufficient written description of the invention.  The disclosure does not reasonably convey to one skilled in the art what invention the joint inventors allegedly possessed.

Claim Rejections - 35 USC § 112(a), Written Description
In the reply filed 1 Nov 2022, Applicant did not present any substantial arguments against the rejection under 112(a) for insufficient written description.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–6 and 8 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the judicial exception of "a microbiome indicative of, or microbiome composition associated with, eczema issue", and the abstract idea of "determining a classification of occurrence of a microbiome indicative of an eczema issue".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to "a method", which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Natural correlations recited in claims include "a microbiome indicative of an eczema issue".
Mathematical concepts recited in the claims include "determining a disease or health condition signature based on relative abundance values … using a machine learning algorithm"; and "comparing the determined amount(s) to the disease or health condition signature having cut-off or probability values for amounts of the sequence groups …".
Steps of evaluating, analyzing or organizing information recited in the claims include "determining a classification of the presence or absence of the microbiome indicative of an eczema issue and/or determining the course of treatment for the individual human …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute judicial exceptions.  The claims must therefore be examined further to determine whether they integrate those judicial exceptions into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: "determining an amount(s) of one or more sequence groups in a fecal sample from an individual human"  Claim 2 further limits the determining to "preparing DNA from the sample and performing nucleotide sequencing".  Claim 3 further limits the determining to "deep sequencing bacterial DNA", and claims 4 and 5 in turn limit this to "random deep sequencing" and "deep sequencing of 16S rRNA coding sequences".  These additional claim elements constitute insignificant extrasolution activity.  Factors that indicate that claim elements are insignificant extrasolution activity include whether the claim element is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  The specification states that DNA sequencing technology is well known (¶¶ 0050–0056).  Its inclusion in the claim does not impose any meaningful limits on the scope of the claim, because the claimed sequencing would be performed in exactly the same manner if a different data analysis procedure were performed.  And finally, the sequencing merely provides the microbiome characterization data that the abstract idea — the "determining a classification of occurrence of a microbiome indicative of an eczema issue" — needs to operate.  Hence, these steps constitute insignificant extrasolution activity, and does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 3 recites the non-abstract element of using "a computer system". The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the generic steps of sequencing DNA in a sample constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
Additionally, the specification states that "DNA sequencing can be performed as desired. Such sequencing can be performed using known sequencing methodologies, e.g., Illumina, Lifetechnologies [sic], and Roche 454 sequencing systems" (¶ 0050), and that "the sequence can be determined using any other DNA sequencing method" (¶ 0054).  Hence, these elements were well-understood, routine and conventional practices in the art prior to the time of invention.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. DNA sequencing, including computerized analysis of the resulting sequences).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101
In the reply filed 1 Nov 2022, Applicant asserts that "the determined disease or health condition signature is neither a natural correlation nor can it be reasonably computed in the human mind" because the claim recites "determining a disease or health condition signature … using a machine learning algorithm" (p. 11).
All of the machine learning algorithms exemplified in the specification (¶ 0212) are mathematical procedures.  Hence, this step describes and sets forth a mathematical concept.  Additionally, claim 1 recites numerous other abstract ideas, and neither integrates those abstract ideas into a practical application, nor recites an inventive concept.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vebø, et al. (US 2013/0303397).
This rejection is maintained from the previous Office action.  The rationale has been revised to address the amended limitations.
Claim 1 is directed to a method comprising
(a)	"determining a disease or health condition signature …"
(b)	"determining an amount(s) of at least one or more of the following in the sample …"
(c)	"comparing the determined amount(s) to a disease or health condition signature …"
(d)	"determining a classification of the presence or absence of the microbiome indicative of an eczema issue"
With respect to claim 1, Vebø teaches
(a)	generating a "standard profile … for a particular disease or condition or risk of being developed" by " profiling of a plurality of samples from a plurality of subjects with the same disease or condition or stage thereof" (0171); the condition can be eczema (0005)
 (b)	determining the amounts of a plurality of bacteria in a sample (0169–0170; 0173); "faecal samples are preferred" (0150); the bacteria can include Firmicutes (0074)
(c)	"comparing said profile to a standard microbiota profile of the GI tract that is characteristic of a disease or condition or a stage thereof or the risk of developing a disease or condition" (0174); "suitable techniques for measuring statistical significance in the methods of the invention are ANOVA, Mann-Whitney-Wilcoxon (MWW) Test, Kruskal-Wallis Test and Tukey's Honestly Significant Differences (HSD) Test" (0189), all of which are comparisons with probabilistic cutoffs
(d)	"determining the degree of correlation between said profiles. In this embodiment said degree of correlation is indicative of the presence or absence of said disease or condition" (0176–0177); again, the condition can be eczema (0005)
With respect to claim 2, Vebø teaches hybridizing probes of known, unique sequences with the sample, thereby identifying specific taxa (0074); this is a type of sequencing by hybridization.
With respect to claim 8, Vebø teaches identifying bacterial taxa that are over- or under-represented in affected individuals versus unaffected individuals (e.g. 0232).
Vebø therefore anticipates the claimed invention.

Claim Rejections - 35 USC § 102
In the reply filed 1 Nov 2022, Applicant asserts that "the cited references … fail to disclose or otherwise suggest 'determining a disease or health condition signature … using a machine learning algorithm', as recited in claim 1" (p. 12).
The specification states that the generation of the disease or health condition signature "can additionally or alternatively utilize any other suitable algorithms in performing the characterization process", and recites an extensive list of possible algorithms that could be used (¶ 0212).  The statistical analysis procedures taught by Vebø (0189) fall within the scope of the claimed "machine learning algorithm".
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3–5 are rejected under 35 U.S.C. 103 as being unpatentable over Vebø as applied to claim 1 above, and further in view of Shah, et al. (Pacific Symposium on Biocomputing 2010).
This rejection is maintained verbatim from the previous Office action.
Vebø teaches a method of characterizing the bacterial constituents of a sample obtained from a subject using sequencing by hybridization, whereas the claimed method uses "deep sequencing".
Shah teaches using deep shotgun (i.e. "random") or 16S rRNA sequencing to profile the bacterial species within a metagenomic sample (Abstract).  Shah teaches that either of these techniques can be used to characterize a sample, though they should not be interchanged (Abstract).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Shah — that deep shotgun or 16S rRNA sequencing can be used to quantify the bacteria in a metagenomic sample — and modified the method of Vebø to use deep sequencing instead of sequencing by hybridization.  Given that the profiling method of Vebø requires only bacterial abundance data, which can be generated by the methods of Shah, said practitioner would have readily predicted that the modification would successfully result in a method of characterizing the bacterial constituents of a sample obtained from a subject using deep sequencing.  The invention is therefore prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vebø as applied to claim 1 above, and further in view of Colwell, et al. (US 2012/0004111).
This rejection is maintained verbatim from the previous Office action.
Vebø teaches a method of characterizing the bacterial constituents of a sample obtained from a subject to diagnose a condition such as eczema, but does not teach "obtaining physiological, demographic or behavioral information from the individual human" or using that information in the diagnosis.
Colwell teaches
methods capable of characterizing populations of organisms within a sample. The characterization may utilize probabilistic matching of short strings of sequencing information to identify genomes from a reference genomic database to which the short strings belong. The characterization may include identification of the microbial community of the sample to the species and/or sub-species and/or strain level with their relative concentrations or abundance. (Abstract)

Colwell teaches that this method can include "access[ing] patient data, i.e. the medical diagnosis or risk assessment for a patient particularly data from point of care diagnostic tests or assays, including immunoassays, electrocardiograms, X-rays and other such tests, and provide an indication of a medical condition or risk or absence thereof" (0093).  Colwell further teaches that "depending on the genome identity of the bio-agent [i.e. the bacteria in the sample] and the medical data about the patient, an effective 'Treatment Intervention' can be administered. The treatment can be based on the effective mitigation or neutralization of the bio-agent and/or its secondary effects and based on the patient history if there are any contra-indications" (0093).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to obtain physiological data from the patient, as taught by Cowell, and include it with the microbial abundance information in the diagnosis method of Vebø, because Cowell teaches that doing so helps determine a more effective course of treatment for the patient.  Given that both Vebø and Cowell are directed to diagnosing patient conditions using bacterial abundance profiles from patient samples, said practitioner would have readily predicted that the combination would successfully result in a method of characterizing the bacterial constituents of a sample obtained from a subject, and using the bacterial abundance information and other physiological information to diagnose a condition such as eczema.  The invention is therefore prima facie obvious.

Claim Rejections - 35 USC § 103
In the reply filed 1 Nov 2022, Applicant did not present any arguments specifically against the rejections under § 103.

Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671